Citation Nr: 1000624	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  04-36 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1971 to August 1973.  He had subsequent service in 
the U.S. Army Reserves, with periods of active duty from 
December 1990 to June 1991 and from August 2000 to April 
2001.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
San Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  In April 2007, the case was before the 
Board, at which time it was remanded for further development.


FINDING OF FACT

By May 2007 letter pursuant to the Board's April 2007 remand, 
the Veteran was requested to provide identifying information 
and releases needed to secure pertinent outstanding evidence 
necessary to adjudicate his claim of service connection for a 
back disability; he has not responded.


CONCLUSION OF LAW

By failing to submit evidence (identifying information and 
releases) requested in connection with his claim of service 
connection for a back disability within a year following the 
date of the request, the Veteran has abandoned the claim, and 
his appeal in this matter must also be considered abandoned.  
38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. 
§ 3.158 (a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  

By letters in October 2001, November 2005 and, pursuant to 
the April 2007 Board remand, in May 2007 the Veteran was 
provided notice of evidence needed to support his claim and 
advised of his and VA's responsibilities in the development 
of the claim.  

Regarding VA's duty to assist, the RO has obtained all 
available service treatment records (STRs) and some records 
of postservice treatment.  As explained below, further 
pertinent (and perhaps critical) evidence is outstanding.  
However, such evidence cannot be obtained without the 
Veteran's cooperation (by providing identifying information 
and authorizations for release of records).  The RO attempted 
to secure such from the Veteran.  He did not respond, and 
further development could not proceed without his response.  
Notably, he was afforded VA examinations in September 2002 
and August 2009.  Given the circumstances, VA has met its 
assistance obligations.  No further assistance is required.  

Factual Background and Analysis

Governing regulation provides that where evidence requested 
in connection with an original (or reopened) claim is not 
furnished within 1 year after the date of request, the claim 
will [emphasis added] be considered abandoned.  38 C.F.R. 
§ 3.158(a).

The record reflects (and the Veteran reports) that as a 
civilian he sustained a number of injuries involving back 
trauma.  On December 1990 service examination, he reported 
back pain from an October 1989 motor vehicle accident.  In a 
June 1992 medical record, it is noted he was in a car 
accident on May 27, 1992 (allegedly while on active duty).  
Back sprain was diagnosed.  Notably, in March 1997 he 
completed a marathon (apparently having no existing back 
disability).  A July 1999 certification by an employee's 
healthcare provider notes the Veteran sustained an injury on 
July 9, 1999 which would require (chiropractic) treatment; 
work restrictions included heavy lifting, and prolonged 
standing/walking.  Private work status notes from A.F., MD, 
dated from August 1999 to April 2000, show the Veteran had 
work restrictions, and was to receive physical therapy and 
chiropractic care.  A January 2000 private treatment record 
from J. A., MD notes the Veteran reported lower back pain 
from a June 1999 motor vehicle accident.  An October 2000 STR 
notes the Veteran reported mid-lower back pain for the last 
two and a half years due to a June 1998 motor vehicle 
accident.  

While there are extensive medical records associated with the 
claims file, including what appears to be a fairly complete 
records from Corporate Plaza Medical Center, complete records 
of treatment for, and in follow-up to, the various injuries 
noted above are not associated with the claims file.  
Specifically, there are no records in the file showing the 
initial and follow-up treatment the Veteran received 
following his October 1989 car accident, following his May 
27, 1992 car accident, or following accidents in June 1998 
and/or June/July 1999 (it is unclear from the record whether 
there were multiple incidents or whether the same accident 
has been identified as occurring on various dates).  Such 
records are likely to contain pertinent information, and the 
April 2007 Remand ordered development for the records.  The 
Veteran was advised of the consequences of a failure to 
cooperate with the development (i.e. that the claim would be 
considered abandoned under 38 C.F.R. § 3.158).  Pursuant to 
the remand instructions, the RO (by letter in May 2007) asked 
him to submit or identify, and provide releases (for VA to 
secure), the records sought.  He has not responded; the 
letter was not returned as undelivered.

The governing regulation in the circumstances presented 
(38 C.F.R. § 3.158(a)) is clear and unequivocal, and mandates 
that the claim (and appeal) be considered abandoned.  
Consequently, the Board finds no recourse but to conclude 
that the Veteran has abandoned his claim.  See 38 C.F.R. 
§ 3.158 and Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty 
to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for critical pertinent 
information, as appears to be the case here.  In light of the 
abandonment of the appeal, there is no allegation of error of 
fact or law for appellate consideration.  Under 38 U.S.C.A. 
§ 7105(d)(5), the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.


ORDER

Because the Veteran has abandoned his claim in the matter, 
the appeal seeking service connection for a back disability 
is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


